ACCEPTED
                                                                                                          14-15-00604-CV
                                                                                  FOURTEENTH     7/7/2015
                                                                                                    COURT2:35:58    PM
                                                                                                            OF APPEALS
                                                                           Chris Daniel - District Clerk Harris County
                                                                                                       HOUSTON,     TEXAS
                                                                                              Envelope    No. 5963722
                                                                                                    7/15/2015   9:48:53 AM
                                                                                              By:CHRISTOPHER
                                                                                                   Phyllis Washington
                                                                                                                    PRINE
                                                                                          Filed: 7/7/2015 2:35:58 PMCLERK




                                 CAUSE NO. 2014-55440
                                                              FILED IN
                                                       14th COURT OF APPEALS
                                                          HOUSTON, TEXAS
              IN THE   DISTRICT COURT OF HARRIS COUNTY,7/15/2015
                                                        TEXAS9:48:53 AM
                            113TH JUDICIAL DISTRICT    CHRISTOPHER A. PRINE
                                                                Clerk


                        GROSSE TETE WELL SERVICE, INC.,

                                                              Plaintiff,

                                             v.
                         SWIVEL RENTAL & SUPPLY, LLC,

                                                            Defendant.


                         PLAINTIFF'S NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF THIS COURT:

       NOW COMES Plaintiff, Grosse Tete Well Service, Inc., and hereby gives notice of

its desire to take an appeal from the trial court's 06-08-2015 "Amended Order Granting

Venue Challenge" in favor of Defendant, Swivel Rental & Supply, LLC. Pursuant to

Rule 25.1 of the Texas Rules of Appellate Procedure, Plaintiff, Grosse Tete Well Service,

Inc., would respectfully state as follows:

       ( 1)    This case is currently pending before the Honorable Michael Landrum
               of the 113th Judicial District Court of Harris County, Texas, under
               Cause No. 2014-55440, which is styled Grosse Tete Well Service, Inc.
               vs. Swivel Rental & Supply, LLC.

       (2)     The order/judgment appealed from was signed on June 8, 2015. A copy
               of the order/judgment appealed from is attached hereto as Exhibit "1."
       (3)    The party desiring to appeal is:

              (a)     Grosse Tete Well Service, Inc.

       (4)    This appeal is to either the Court of Appeals for the First District of
              Texas or the Court of Appeals for the Fourteenth District of Texas.

       (5)    This Notice of Appeal is hereby filed by and on behalf of Plaintiff,
              Grosse Tete Well Service, Inc.

       Pursuant to, among other things, Rule 25.l(a) of the Texas Rules of Appellate

Procedure, this Notice of Appeal is being filed with the trial court clerk, filed with the

appellate court clerk(s) and served on all parties to the trial court proceedings.

                                    Respectfully submitted,

                                    JOHANSON & FAIRLESS, L.L.P.


                                    By:
                                                            , #240332
                                           1456 First o ony Blvd.
                                           SugarLand,Texas77479
                                           (281) 313-5000
                                           Fax: (281) 340-5100
                                           cvolf@jandflaw.com

                                           ATTORNEYS FOR PLAINTIFF
                                           GROSSE TETE WELL SERVICE, INC.




                                              -2-
                            CERTIFICATE OF SERVICE

        I, CHRISM. VOLF , do hereby certify that a true and correct copy of the above and
foregoing instrument has been forwarded to the following attorneys of record/persons by
mailing same by certified mail (return receipt requested), e-service and/or by facsimile on
this 7th day of July, 2015:

Barrie J. Beer                                    John H. Hughes
Amber R. Dunten                                   ALLEN & GOOCH
MARTIN, DISIERE, JEFFERSON & WISDOM,              2000 Kaliste Saloom Rd. , Ste. 400
L.L.P .                                           Lafayette, Louisiana 70508
808 Travis Street, 20th Floor
Houston, Texas 77002

Christopher A. Prine
Clerk, First/Fourteenth Court of Appeals
First/Fourteenth Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066




                                            -3-